ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.

Reasons for allowance
4/29/2022 claims 1, 6-7, 10-12, 17-18 and 21-22 are allowed for the reasons of record and as summarized here.  (Claims 2-5, 8-9, 13-16 and 19-20 are canceled.)

Regarding 35 USC 112(b)
In view of the 4/29/2022 AFCP amendment and remarks, the rejections are withdrawn.
Regarding claims 1 and 12, "local" metrics, and Applicant's remarks at pp. 7-8 citing to [62] of the specification, the recited "local" is interpreted as reading not on a distance (for which no threshold is recited or disclosed) but on an association with the recited "sub-models" within the recited "whole cell model" as disclosed at [62]. 

Regarding 35 USC 101
Rejections previously were withdrawn as discussed in the 2/17/2022 action at p. 2.

Regarding 35 USC 103
Rejections previously were withdrawn as discussed in the 2/17/2022 action at p. 3.


Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631